Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 1 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 2 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 3 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 4 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 5 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 6 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 7 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 8 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 9 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 10 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 11 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 12 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 13 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 14 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 15 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 16 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 17 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 18 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 19 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 20 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 21 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 22 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 23 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 24 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 25 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 26 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 27 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 28 of 39




        July 23, 2020
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 29 of 39




                EXHIBIT A
        Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 30 of 39




                                 GUARANTY AGREEMENT

       This Guaranty Agreement is entered into by and among Harry G. Stylli (“Guarantor”),
the Chief Executive Officer of Progenity, Inc. (“Progenity”), acting in his personal capacity, and
the United States of America (“United States”) (collectively the "Parties").

       WHEREAS, the Government, through the Office of the United States Attorney for the
Southern District of New York, is filing a Notice of Election to Partially Intervene and a
Complaint-In-Intervention in a pending qui tam action in the United States District Court for the
Southern District of New York, United States ex. rel. J. Doe v. Progenity, Inc., Civ. No. 16 Civ.
9051 (LAP), which alleges, inter alia, that Progenity engaged in illegal kickback schemes to
induce physicians to order Progenity tests;

         WHEREAS, the United States, Progenity, and the relator in the qui tam action wish to
settle claims related to the allegations of kickbacks and the miscoding of tests billed by Progentiy
through the execution of a Stipulation and Order of Settlement and Dismissal (the “Stipulation”)
dated July 21, 2020, and the Exhibits thereto, including this Guaranty Agreement;

       WHEREAS, the specific claims being resolved are set forth in the Stipulation;

       WHEREAS, Progenity has executed the Stipulation, incorporated by reference herein,
wherein Progenity promises to pay the United States $19,449,316 plus applicable interest (the
“Settlement Amount”) as set forth in Paragraphs 3 and 4 of the Stipulation;

       WHEREAS, the Guarantor is not a party to the Stipulation;

       IT IS HEREBY AGREED that, in exchange for adequate consideration, the Parties shall
undertake the following obligations:

                                  TERMS AND CONDITIONS

1.     Statement of Guaranty. Guarantor unconditionally and personally guarantees the prompt
       payment of the full Settlement Amount by Progenity as set forth in Paragraphs 3 and 4 of
       the Stipulation, up to the total amount of $2,000,000 (two million dollars). For the
       avoidance of doubt, under no circumstance will Guarantor’s liability exceed $2,000,000
       (two million dollars) under this Agreement.

2.     Nature of Guaranty. The Guaranty set forth in Paragraph 1 of this Agreement constitutes
       a personal guaranty of payment of the full Settlement Amount by Progenity as set forth in
       Paragraphs 3 and 4 of the Stipulation, up to the total amount of $2,000,000 (two million
       dollars), and shall not be affected by any event, occurrence or circumstance which might
       otherwise constitute a legal or equitable discharge or defense of a guarantor or surety
       (other than full and complete payment of the Settlement Amount). In the event that any
       payment by Progenity pursuant to the Stipulation is rescinded or must otherwise be
       returned by virtue of any action by any bankruptcy court, Guarantor shall remain
       personally liable hereunder with respect to such Settlement Amount as if payment had
       Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 31 of 39




      not been made. Guarantor agrees that the United States may resort to Guarantor for
      payment of any unpaid portion of the Settlement Amount, up to $2,000,000 (two million
      dollars), without regard to whether the United States shall have proceeded against any
      other person or entity primarily or secondarily obligated with respect to any of the
      Settlement Amount.

3.    Acceleration. Guarantor agrees that, within ten days of receipt of written notice from the
      United States that Progenity (i) has failed to make any payment required by the
      Stipulation, and (ii) has not cured its Default as provided for under Paragraph 16 of the
      Stipulation, Guarantor will be obligated to pay in full the amount then due under the
      Stipulation, up to the total amount of $2,000,000 (two million dollars). Guarantor
      understands that the failure to adhere fully to the terms of this paragraph would be a
      material breach of this Guaranty Agreement.

4.    No Waiver; Cumulative Rights. No failure on the part of the United States to exercise,
      and no delay in exercising, any right, remedy or power hereunder shall operate as a
      waiver thereof, nor shall any single or partial exercise by the United States of any right,
      remedy or power hereunder preclude any other or future exercise of any right, remedy or
      power. Each and every right, remedy and power hereby granted to the United States or
      allowed by law or other agreement shall be cumulative and not exclusive of any other,
      and may be exercised by the United States from time to time.

5.    Effective Date. This Guaranty Agreement shall become effective on the Effective Date,
      as defined in Paragraph 34 of the Stipulation.

6.    Subrogation. Guarantor shall not exercise any subrogation rights it may acquire against
      Progenity as a result of this Guaranty Agreement until all of the Settlement Amount owed
      to the United States has been paid in full.

7.    Waiver of Notice. Guarantor waives notice of the acceptance of this Guaranty,
      presentment, demand, notice of dishonor, protest, and all other notices whatsoever.

8.    Duration. This Guaranty shall continue in full force and effect until all of the Settlement
      Amount has been paid in full.

9.    Entire Agreement. Each Party hereto represents and warrants that this Agreement
      constitutes a valid and binding agreement enforceable against each Party in accordance
      with its terms. This Agreement embodies the entire guaranty agreement between the
      Parties. There are no promises, terms, conditions or obligations other than those
      contained in this Agreement. This Agreement supersedes all previous communications,
      representations or agreements either verbal or written between Guarantor and the United
      States.

10.   Severability. Should any one or more provisions of this Agreement be determined to be
      illegal, unenforceable, void or voidable, all other provisions shall remain in effect.
      Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 32 of 39




11.   Assignment. No Party hereto may assign its rights, interest or obligations hereunder to
      any other person or entity without prior written consent of the other Party. The
      provisions of this Agreement shall be binding on the Parties hereto and their successors
      and assigns. This Agreement is to continue in full force and effect notwithstanding a
      change in the composition, ownership or corporate structure of Progenity.

12.   Miscellaneous. This Agreement shall not be amended except in a writing signed by all
      Parties. Each signatory hereto represents and warrants that he or she is authorized to
      execute and deliver this Agreement on behalf of the Party for whom he or she is
      purporting to act. This Agreement may be executed in counterparts, each of which shall
      constitute an original and all of which shall constitute one and the same agreement.

13.   Governing Law; Consent to Jurisdiction. This Agreement shall be governed by and
      construed in accordance with federal common law. The Parties consent to the
      jurisdiction of the United States District Court for Southern District of New York in any
      action to enforce any term of this Agreement.
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 33 of 39
         Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 34 of 39



                                GUARANTOR



Dated: July   _,2020
                                    HENRY G. STYLLI




                       THE, UNITE,D STATES OF AMERICA

Dated: Julyl=l_,2020

                                    ATJDREY STRAIJSS
                                    Acting United States Attorney for the
                                    Southern District of New York




                              By:
                                    Jeffrey K. Powell
                                    Kirti Vaidya Reddy
                                    Assistant United States Attorneys
                                    86 Chambers Street, Third Floor
                                    New York, New York 10007
                                    Telephone: (212) 631 -2706127 5l
                                    Email: Jef fielr. Powell(rJr,usdoj . gov
                                            Kirti. Reddlz(rrusdoj . eov
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 35 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 36 of 39
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 37 of 39
   Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 38 of 39



Dated: June 2-1 , 2020

                                  GEOFFREY S. BERMAN
                                  United States Attorney for the
                                  Southern District of New York



                           By:
                                  Jeffrey K. Powel , Esq.
                                  Kirti Vaidya Reddy, Esq.
                                  Assistant United States Attorney�
                                  86 Chambers Street, Third Floor
                                  New York, New York 10007
                                  Telephone: (212) 637-2706/2751
                                  Email: Jeffrey.Po,.,..-eJJrZilusdoj.gov
                                          Ki1ti.Reddy@.usdoi.gov


Dated: June__, 2020


                                 DEFENDANT PROGENITY, INC.


                           By:
                                 Clarke Neumann
                                 General Counsel

                                 GIBSON DUNN LLP

                           By:
                                 Kendall Day
                                 Jonathan M. Phillips
                                 1050 Conn. Avenue, N.W.
                                 Washington, D.C. 20036-5306
                                 Telephone: 202-955"8589
                                 Email: kdayri�gibsondunn.com
                                 Attorneys for Progenity, Inc.
Case 1:16-cv-09051-LAP Document 17 Filed 08/21/20 Page 39 of 39




     July 23
